DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 09/10/2019.

Claims 1-20 are presented for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201510262455.5, filed on 05/21/2015.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,454,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of the ‘868 patent contain every element of claims 1-15 of the instant application. 
As shown in the table below, the combined claims 1, 4 and 5 of the instant application comprise the same components of claim 1 of the ‘868 patent: 
displaying a dialog box (claim 1); popping up a multiple-choice option (claim 4); when the multiple-choice option is triggered (claim 4); selecting one or more chat messages (claim 1); obtaining message content and associated information of each selected chat message (claim 1); when the forward option is triggered (claim 5); when the combine-and-forward option is triggered (claim 5), forwarding the message content and the associated information (claim 1). 
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re 

Instant Application 16/566,767
1. A method performed at an electronic device having one or more processors and memory storing a plurality of programs for forwarding messages using an instant messaging application, the method comprising:
   displaying a dialog box including one or more chat messages associated with a first user account of the instant messaging application; 









   selecting one or more chat messages in the dialog box; 
   obtaining message content and associated information of each selected chat message, the associated information including one or more of: 
   a message sender and a sending time of the chat message, a group name of a group corresponding to the dialog box, identifiers of participants of the group;
 and 
   



   
   forwarding the message content and the associated information of each chat message to a second user account of the instant messaging application. 

4. The method according to claim 1, the method further comprising: before 
selecting one or more chat messages in the dialog box: popping up a first 
option prompt that comprises a multiple-choice option when the dialog box satisfies a pop-up condition, the pop-up condition comprising that a duration during which a chat message in the dialog box is continuously triggered exceeds a preset duration, or a blank area of the dialog box is clicked;  and setting an attribute of each chat message in the dialog box to be selectable when the multiple-choice option in the first option prompt is triggered.

5.  The method according to claim 4, the method further comprising: 
   displaying a second option prompt that comprises a forward option when the 

   after obtaining message content and associated information of each selected chat message: 
   displaying a combine-and-forward option and a one-by-one-forward option that are provided when the forward option in the second option prompt is triggered; and 
   receiving the combine-and-forward instruction generated when the combine-and-forward option is triggered, or receiving the one-by-one-forward instruction generated when the one-by-one-forward option is triggered.
U.S. Patent No. 10,454,868
1. A method performed at an electronic device having one or more processors and memory storing a plurality of programs for forwarding messages 
using an instant messaging application, the method comprising: 
displaying a dialog box including one or more chat messages associated with a first user account of the instant messaging application;  
 popping up a multiple-choice 
option when a chat message in the dialog box is continuously triggered for more than a preset duration;  
   when the multiple-choice option is triggered, setting an attribute of each chat message in the dialog box to be selectable and displaying a forward option in the dialog box;  
   selecting one or more chat messages in the dialog box;  
   obtaining message content and associated information of each selected chat message, the associated information including one or more of: 
   a message sender and a sending time of the chat message, a group name of a group corresponding to the dialog box, identifiers of participants of the group; 
    when the forward option is triggered, displaying a combine-and-forward option and a one-by-one-forward option in the dialog box; and 
   when the combine-and-forward option is triggered, 
   forwarding the message content and the associated information of each chat message to a second user account of the instant messaging application.


Claims 1, 4, 5, 8, 11, 12, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 11 of U.S. Patent No. 10,454,868.
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7 and 12 of U.S. Patent No. 10,454,868.
Claims 3, 10 and 17 are rejected on the ground of nonstatutory double patenting 
Claims 6, 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 8 and 13 of U.S. Patent No. 10,454,868.
Claims 7, 14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9 and 14 of U.S. Patent No. 10,454,868.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamlin et al. (US 2012/0124147).


As to claim 1, Hamlin discloses the invention as claimed, including a method performed at an electronic device having one or more processors and memory storing a plurality of programs for forwarding messages using an instant messaging application (Fig. 1), the method comprising: 
displaying a dialog box including one or more chat messages associated with a first user account of the instant messaging application (Fig. 2; ¶0048, “FIG. 2 is a message interface including a list of conversations according to an embodiment. The interface is for a user named Drew Hamlin 205. Drew has selected 210 to view his messages, which opens up a list 215 of conversation threads (e.g., 220 and 225)”); 
selecting one or more chat messages in the dialog box (210, 220, 225, 260, Fig. 2; ¶0048, “Drew has selected 210 to view his messages, which opens up a list 215 of conversation threads (e.g., 220 and 225). The first conversation thread 220 represents a conversation between six users - Drew Hamlin, Joel Seligstein, Dan Hsiao Will Bailey, and 2 others…”; ¶0054, “the user can reach this display by selecting one of the conversation threads in the interface of FIG. 2”; ¶0060, “one region of the message interface displays the messages 710 of a selected conversation thread”); 
obtaining message content and associated information of each selected chat message (¶0048, “Drew has selected 210 to view his messages, which opens up a list 215 of conversation threads (e.g., 220 and 225)”), the associated information including one or more of: a message sender and a sending time of the chat message, a group name of a group corresponding to the dialog box, identifiers of participants of the group (Figs. 9-10; ¶0034, “Penguin Fanciers" for a group…a unique user ID and name tokens”; ¶0046, “information indicating that user Adam is associated with email address Adam@mailserver.com and phone number 1-555-555-0100. This information may be used in some embodiments by the mailbox module 170 to identify the user that is the sender or recipient of the message”; ¶0095, “includes the name 920 of the user who sent the message, a picture 925 of the person who sent the message, the ; and
forwarding the message content and the associated information of each chat message to a second user account (i.e., recipient) of the instant messaging application (Fig. 4; 610, Forward, Fig. 6; ¶0084, “through functionality provided in the user interface, such as an option 610 in a drop down list”; ¶0128, “Using the selection boxes, one or more messages within a conversation thread can be selected for forwarding. Entire conversation threads can also be forwarded to a target conversation thread”; ¶0129; ¶0132, “The forwarded message 430 appears in the target conversation thread with the full text of the forwarded message, the name of the original sender (Ross Bayer) of the message, the picture of the original sender, and the date (October 6) the message was sent”; ¶0133, “the messages are combined into one large message, assigned a timestamp based on the date the messages were forwarded, and appear as a single message within the new conversation thread”). 

As to claim 2, Hamlin discloses the method according to claim 1, wherein the operation of forwarding the message content and the associated information of each chat message to a second user account of the instant messaging application comprises: when a combine-and-forward instruction used for instructing to combine and forward the selected chat messages is received, combining the message content of each selected chat message and the associated information corresponding to each chat message to one combined message; and forwarding the combined message to the second user account of the instant messaging application (Figs. 12-13; ¶0005, “the mailbox module aggregates messages from different messaging channels into conversation threads…The conversation thread can be presented for display to one of the users of the thread, resulting in a seamless messaging experience that integrates different messages into conversation threads”; ¶0039; ¶0043; ¶0047, “a large number of messages from different electronic channels can be processed and combined in this manner to generate a large number of conversation threads”; ¶0127, “The message also includes a link 1320 to the conversation thread for viewing other messages of the conversation thread. Selecting the link opens a message interface, such as the interface shown in FIG. 3 or 4. Forwarding Messages Between Conversation Threads”; ¶0128, “messages can be forwarded through options provided by the user interface, such as with selection boxes that are placed next to each message”; ¶0133, “the messages are combined into one large message, assigned a timestamp based on the date the messages were forwarded, and appear as a single message within the new conversation thread”). 

As to claim 3, Hamlin discloses the method according to claim 1, wherein the operation of forwarding the message content and the associated information of each chat message to a second user account of the instant messaging application comprises: when a one-by-one-forward instruction used for instructing to forward the selected chat messages one by one is received, for each chat message, determining the message content and the associated information of the chat message as message content of a to-be-forwarded chat message; and sequentially forwarding the message content of the determined to-be-forwarded chat message to the second user account of the instant messaging application (610, Forward, Fig. 6; Fig. 19; ¶0027, “FIG. 19 is a method for forwarding messages between conversation threads”; ¶0045, “one on one conversation”; ¶0054, “Shown here is a one on one conversation between user Drew Hamlin and user Dan Hsiao that comprises of a series of messages 315 from different messaging channels that are presented in chronological order”; ¶0084, “through functionality provided in the user interface, such as an option 610 in a drop down list”; ¶0128, “Using the selection boxes, one or more messages within a conversation thread can be selected for forwarding. Entire conversation threads can also be forwarded to a target conversation thread”; ¶0129; ¶0132, “The forwarded message 430 appears in the target conversation thread with the full text of the forwarded message, the name of the original sender (Ross Bayer) of the message, the picture of the original sender, and the date (October 6) the message was sent”). 

As to claim 6, Hamlin discloses the method according to claim 2, wherein the operation of combining the message content of each selected chat message and the associated information corresponding to each chat message to one combined message comprises: for each chat message, adding the message content of the chat message and the associated information of the chat message, as a unit of integrated content, to the combined message (1420, Fig. 14; Fig. 16; ¶0047, “The message is then added to the new thread. A large number of messages from different electronic message channels can be processed and combined in this manner to generate a large number of conversation threads”; ¶0086; ¶0133, “the messages are combined into one large message, assigned a timestamp based on the date the messages were 

As to claim 7, Hamlin discloses the method according to claim 2, wherein a topic name of the combined message comprises user names of two users relating to the dialog box, or the group name of the group corresponding to the dialog box (¶0043, “group messages together based on the subject of the message”; ¶0034, “Penguin Fanciers" for a group”). 

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Hamlin discloses an electronic device, comprising: one or more processors; memory; and one or more programs stored in the memory, wherein the one or more programs, when executed by the one or more processors, cause the electronic device to perform operations in association with an instant messaging application (¶0143-¶0144).  

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above.

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

a non-transitory computer readable storage medium storing one or more programs in conjunction with an electronic device having one or more processors for forwarding messages using an instant messaging application, wherein the one or more programs, when executed by the one or more processors, cause the electronic device to perform operations (¶0143-¶0144).

As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

 	As to claim 19, it is rejected for the same reasons set forth in claim 6 above.

As to claim 20, it is rejected for the same reasons set forth in claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims  4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 2012/0124147), in view of Koh (US 2014/0349628).

As to claim 4, Hamlin does not specifically disclose popping up a first option prompt that comprises a multiple-choice option when the dialog box satisfies a pop-up condition, the pop-up condition comprising that a duration during which a chat message in the dialog box is continuously triggered exceeds a preset duration, or a blank area of the dialog box is clicked; and setting an attribute of each chat message in the dialog box to be selectable when the multiple-choice option in the first option prompt is triggered. 
However, Koh discloses popping up a first option prompt that comprises a multiple-choice option when the dialog box satisfies a pop-up condition, the pop-up condition comprising that a duration during which a chat message in the dialog box is continuously triggered exceeds a preset duration, or a blank area of the dialog box is clicked; and setting an attribute of each chat message in the dialog box to be selectable when the multiple-choice option in the first option prompt is triggered (760, Fig. 7B; ¶0062, “the controller 110 can detect an event for one-to-one conversation with a particular person during a multilateral conversation, activate the one-to-one conversation function in response to the detection of the event, and control an icon of the particular person to be displayed in an input window”; ¶0120, “the portable terminal 100 can display a pop-up window if the icon of the particular person is touched 

 As to claim 11, it is rejected for the same reasons set forth in claim 4 above.

As to claim 18, it is rejected for the same reasons set forth in claim 4 above.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlin et al. (US 2012/0124147), in view of Koh (US 2014/0349628), Zawel (US 2015/0363895).


However, Zawel discloses displaying a second option prompt that comprises a forward option when the multiple-choice option in the first option prompt is triggered; and after obtaining message content and associated information of each selected chat message: displaying a combine-and-forward option and a one-by-one-forward option that are provided when the forward option in the second option prompt is triggered; and receiving the combine-and-forward instruction generated when the combine-and-forward option is triggered, or receiving the one-by-one-forward instruction generated when the one-by-one-forward option is triggered (120, 210-240, Fig. 1; Fig. 5; ¶0076-¶0082; ¶0134, “the forward options”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hamlin to include displaying a second option prompt that comprises a forward option when the multiple-choice option in the first option prompt is triggered; and after obtaining message content and associated information of each selected chat message: displaying a combine-and-forward option and a one-by-one-forward option that are provided when the forward option in the second option 
 
As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Becker et al. (US 2002/0130904), Parashar (US 2016/0301643) disclose method and system for distinct forwarding of a plurality of messages selected as a group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 2, 2021